COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     In re David A. Chaumette

Appellate case number:   01-13-00964-CV

Trial court case number: 64769

Trial court:             23rd District Court of Brazoria County

       On November 20, 2013, relator, David A. Chaumette, filed an “Emergency Motion for
Temporary Relief: For Writ of Prohibition and/or Temporary Orders Restraining The Honorable
Judge Ben Hardin and The Honorable Brazoria County Sheriff Charles Wagner and for Personal
Recognizance Bond.” Relator’s motion for temporary relief is denied.
       It is so ORDERED.




Judge’s signature: /s/ Laura C. Higley
                    Acting individually    Acting for the Court


Date: November 21, 2013